In a coram nobis proceeding, defendant appeals from an order of the County Court, Westchester County, entered October 24, 1962, which denied after a hearing his application to vacate a judgment of said court rendered November 24, 1924 on his plea of guilty, convicting him of burglary in the third degree, and imposing sentence. Order affirmed. Defendant claimed his plea of guilty was induced by an express promise of the court that he would be sentenced to the State Agricultural and Industrial School at Rochester, New York. Instead, he was sentenced to Elmira Reformatory because there was no room for him at the Rochester School. In our opinion, the court’s promise was conditional upon the acceptance of defendant by the Rochester School, and no express promise was made. Under the circumstances, the coram nobis application was properly denied. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.